NO. 07-11-0029-CR
                                 NO. 07-11-0030-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 OCTOBER 13, 2011


                              HUDSON LEE PHARRIES,

                                                                Appellant
                                           v.

                                THE STATE OF TEXAS,

                                                                 Appellee
                           ___________________________

              FROM THE 20TH DISTRICT COURT OF MILAM COUNTY;

        NOS. CR22,778 & CR22,781; HONORABLE ED MAGRE, PRESIDING


                                   Anders Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Hudson Lee Pharries (appellant) appeals his convictions for aggravated sexual

assault of a child and indecency with a child by contact. Appellant plead guilty to both

indictments without an agreement as to punishment. His court-appointed counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), therein asserting that a review of the record shows no reversible error.
However, on July 20, 2011, we abated the cause back to the trial court in order that the

record may be supplemented with appellant’s evaluation on his competency to stand

trial and for counsel to have opportunity to review same. The record was supplemented

with the evaluation and counsel, again, filed a motion to withdraw and an Anders brief

wherein he certifies he has reviewed the record including the report evaluating

appellant’s competence to stand trial. Counsel has also attached a copy of a letter sent

to appellant informing him of counsel’s belief and of appellant’s right to file his own brief

or response pro se. In a letter dated September 1, 2011, we too advised appellant that

he may file a pro se response no later than October 3, 2011. Appellant filed a response

along with a “Motion for Subpoena and Evident[i]ary Hearing for Psychiatric

Evaluation.”1

         In compliance with the principles of Anders, appellate counsel discussed two

potential areas for appeal. They involved 1) appellant’s competency to stand trial and

2) the voluntariness of his plea. Counsel then explained why each argument lacked

merit.

         We also conducted our own review of the record and appellant’s response to

assess the accuracy of counsel’s conclusions and to uncover any error pursuant to

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). That review failed to reveal

any reversible error.


         1
          In his motion, appellant requests this court subpoena records from a psychologist from “Social
Security” who allegedly evaluated him and found him “mentally disable[d].” Furthermore, in his pro se
response, appellant contends trial counsel was ineffective for failing to investigate and present further
evidence regarding his competency to stand trial. However, the record contains a report prepared by Dr.
Frank A. Pugliese, a psychologist, stating that appellant was mentally competent to stand trial and there
is no evidence of record to the contrary.


                                                   2
      Accordingly, counsel’s motion to withdraw is granted, appellant’s motion is

denied and the judgment is affirmed.




                                           Brian Quinn
                                           Chief Justice


Do not publish.




                                       3